Exhibit 10.3

RETENTION AGREEMENT

This Retention Agreement (this “Agreement”) is made and entered into on
March 24, 2014 (the “Effective Date”), between Express Scripts Holding Company
(the “Company”), and Edward Ignaczak (“Executive”). Unless otherwise defined
herein, the terms defined in the Executive’s Employment Agreement (as defined
below) shall have the same defined meanings in this Agreement.

WHEREAS, Executive occupies a key position with the Company and in order to
ensure the continued effective conduct of the Company’s business, the Company
desires to assure itself of the continuous services of Executive;

WHEREAS, Executive has entered into, or is entering contemporaneously herewith,
an Executive Employment Agreement with the Company effective as of February 1,
2014 (the “Employment Agreement”);

WHEREAS, the Company desires to offer Executive a retention incentive to
incentivize Executive to remain employed with the Company through the Retention
Period (as defined below); and

WHEREAS, Executive desires to waive certain rights he may have during the
Retention Period.

NOW, THEREFORE, in consideration of the mutual covenants and agreements
contained herein, the parties hereby agree as follows:

 

1. Term. This Agreement shall be in effect from the Effective Date through the
later of (i) December 31, 2014 and (ii) the end of any 30-day notice period set
forth in Section 3, provided that such notice is provided on or prior to
December 31, 2014, in either case, unless terminated earlier by the Company or
unless extended by mutual consent of the Company and Executive (the “Retention
Period”).

 

2. Termination by the Company for Cause; Termination by Executive Prior to
November 1, 2014 or without Proper Notice. If, during the Retention Period,
(a) Executive’s employment is terminated by the Company for Cause or
(b) Executive terminates his employment prior to November 1, 2014 for any reason
or (c) effective on or after November 1, 2014, Executive terminates his
employment without providing at least 30 days prior written notice to the
Company, Executive shall be entitled to receive:

 

  (i) The Annual Base Salary through the effective date of termination (the
“Termination Date”);

 

  (ii) Reimbursement for any unreimbursed business expenses properly incurred by
Executive in accordance with Company policy prior to the Termination Date; and



--------------------------------------------------------------------------------

  (iii) Such employee benefits, if any, to which Executive may be entitled under
the employee benefit plans of the Company, including (except as provided in
Section 5 hereof in respect of incentive, equity or equity based awards) rights
with respect to any restricted stock, stock option and other equity awards or
any deferred compensation, subject to the terms and conditions of the applicable
plan, award, agreement or notice, if relevant (the amounts described in clauses
(i) through (iii) being referred to as the “Accrued Rights”). The Accrued Rights
shall not include any bonus payments in connection with any bonus plan, policy,
practice, program or award.

Following such termination of Executive’s employment hereunder pursuant to this
Section 2, Executive shall have no further rights to any compensation or any
other benefits under this Agreement or the Employment Agreement. Notwithstanding
anything set forth herein, the Company may, at any time, terminate Executive’s
employment for Cause and, following such termination, any other purported
termination shall be null and void and the terms of this Section 2 shall apply.

 

3. Termination by the Company Other than for Cause or Disability; Termination by
Executive on or Following November 1, 2014 with Proper Notice.

During the Retention Period:

 

  (a) If Executive’s employment is terminated by the Company other than for
Cause or Disability or Executive terminates his employment on or following
November 1, 2014, but prior to the expiration of the Retention Period; provided,
that the Company must provide at least 30 days prior written notice to Executive
of such termination; provided, further, that Executive must provide at least 30
days prior written notice to the Company for a Termination Date following
November 1, 2014, Executive shall be entitled to receive:

 

  (i) The Accrued Rights;

 

  (ii) Any Annual Bonus earned for a previously completed fiscal year but unpaid
as of the Termination Date, which Annual Bonus shall be payable solely to the
extent that the applicable bonus payout is approved by the Committee;

 

  (iii) Two million dollars ($2,000,000) (the “Retention Award”) pursuant to the
terms and conditions set forth in Section 3(b) below; and

 

  (iv)

A payment from the Company in monthly installments, beginning on the first day
of the first month following the Termination Date (subject to the six-month
delay described below), in an amount equal to the cost of continuing medical,
dental, vision and EAP coverage under the Company’s medical, dental, vision and
EAP programs under COBRA for Executive’s applicable statutory COBRA period, for
Executive and any eligible dependents of Executive (including Executive’s
spouse) for a total



--------------------------------------------------------------------------------

  period of eighteen (18) months (the “Welfare Period”); provided that, (A) as
of the Termination Date, Executive is covered under a Company plan for such
medical, dental, vision and EAP coverage (as applicable), and the Company
continues to offer such benefit to its rank-and-file employees who are not
covered under a collective bargaining agreement, (B) with respect to the medical
benefits only, if during the Welfare Period, the Company ceases to offer a
medical program to its rank-and-file employees who are not covered under a
collective bargaining agreement, the payment during the Welfare Period shall
change to an amount equal to the monthly premium for equivalent medical
insurance coverage and (C) if during the Welfare Period Executive becomes
eligible, as a full-time employee, for group medical, dental, vision and EAP
insurance from another employer, Executive shall forfeit (as applicable) any
such future payments from the Company (collectively, the “Welfare Benefit”).
Notwithstanding the foregoing, in the event such payments for continued coverage
or such continued coverage itself, by reason of change in the applicable law,
may, in the Company’s reasonable view, result in tax or other penalties on the
Company, this provision shall terminate and the parties shall, in good faith,
negotiate for a substitute provision which does not result in such tax or other
penalties.

 

  (b) The Company shall pay the Retention Award, without interest thereon
(except as described in the next sentence), in eighteen (18) substantially equal
monthly installments, which installments shall be payable on the first day of
each month, with the first installment payable in the first full month
commencing fifteen (15) days after the Termination Date (subject to the
six-month delay described in the next sentence). Notwithstanding anything herein
to the contrary, to the extent required to avoid any accelerated or additional
tax under Section 409A of the Code, any payments otherwise due under the
Retention Award and Welfare Benefit during the first six months following the
Termination Date shall be accrued and paid in a lump sum on the first day of the
first month which is more than six months following the Termination Date, with a
reasonable rate of interest, as determined in the Company’s sole discretion,
accruing from the Termination Date until the date of payment; provided, however,
in no event shall the Company pay the Retention Award or the Welfare Benefit
prior to the date on which the general release described in this Agreement
becomes effective following Executive’s proper execution and delivery thereof.
Payment of the Retention Award and Welfare Benefit is subject to deductions for
customary withholdings as taxable income to Executive, including, without
limitation, federal, state and local withholding taxes, social security taxes
and Medicare taxes. Executive shall not be under any duty to mitigate damages in
order to be eligible to receive the Retention Award.

 

  (c) Notwithstanding the foregoing, Executive agrees that the Company’s
obligation to pay the Retention Award, the Welfare Benefit, the bonuses pursuant
to Section 3(a)(ii) and Section 3(d) are contingent and conditioned upon both of
the following:



--------------------------------------------------------------------------------

  (i) Executive’s full compliance with Sections 5.1 through 5.3 and Section 5.6
of the Employment Agreement, as well as any agreements in the release described
in Section 3(c)(ii) below, or of the terms and provisions of the Nondisclosure
and Noncompetition Agreement or any other nondisclosure or noncompetition
agreement between Executive and the Company that remains in effect.
Notwithstanding anything herein, if either (A) Executive breaches any of the
provisions of Sections 5.1 through 5.3 or Section 5.6 of the Employment
Agreement (or any breach of any agreements in the release described in
Section 3(c)(ii) below, or in the Nondisclosure and Noncompetition Agreement, or
in any other nondisclosure or noncompetition agreement between Executive and the
Company that was in effect as of the time of such breach), or (B) following the
Termination Date the Committee becomes aware of acts or omissions by Executive
during the term of Executive’s employment with the Company which would have
constituted Cause, or (C) Executive, or anyone on Executive’s behalf, pursues
any type of action or claim against the Company regarding this Agreement or any
topic or claim covered by this Agreement, other than (i) in connection with any
challenges to the validity of the release described in Section 3(c)(ii) below
under the federal Age Discrimination in Employment Act as amended by the Older
Worker Benefit Protection Act, (ii) in connection with the filing of a charge or
complaint with or the participation in an investigation, hearing or proceeding
of a government agency or (iii) as otherwise prohibited by law, then, in each
case, Executive shall reimburse the Company for all compensation or other
amounts previously paid, allocated, accrued, delivered or provided by the
Company to Executive pursuant to Sections 3(a) and 3(d) and the Company shall be
entitled to discontinue the future payment, delivery, allocation, accrual or
provision of the Retention Award, the Welfare Benefit and such other
compensation, including any deferred or equity compensation, as reflected in the
terms of any plan, notice or agreement evidencing such other compensation,
except to the extent prohibited by applicable law.

 

  (ii) No later than sixty (60) days after the Termination Date, Executive must
execute and deliver (and not revoke) a general release releasing all claims
against the Company (other than those specifically described in the below
proviso) in such form and containing such terms as the Company may reasonably
prescribe (and all applicable revocation periods must have expired); provided,
however, that in no event shall the timing of Executive’s execution (and
non-revocation) of the general release, directly or indirectly, result in
Executive designating the calendar year of payment, and if a payment that is
subject to execution (and non-revocation) of the general release could be made
in more than one taxable year, payment shall be made in the later taxable year;
provided, further, that it shall not be a condition to Executive’s receipt of
such payments that Executive release the Company from any of the following:



--------------------------------------------------------------------------------

(A) the obligations of the Company described in Sections 2 or 3 of this
Agreement; or

(B) any vested rights that Executive may have with respect to any benefits,
rights or entitlements under the terms of any employee benefit programs of the
Company to which Executive is or will be entitled by virtue of his employment
with the Company or any of its subsidiaries, and nothing in the release will
prohibit or be deemed to restrict Executive from enforcing his rights to any
such benefits, rights or entitlements; or

(C) Executive’s right to indemnification to the extent provided in the Company’s
Certificate of Incorporation and/or bylaws.

Failure or refusal by Executive to execute and deliver timely (and not revoke)
such release shall release the Company from its obligations to make the payments
described herein. Following such termination of Executive’s employment hereunder
pursuant to this Section 3, Executive shall have no further rights to any
compensation or any other benefits under this Agreement or the Employment
Agreement.

 

  (d) If Executive’s employment under this Agreement is terminated pursuant to
Section 3(a), Executive shall be entitled to receive an amount (to the extent
such amount is approved for payout by the Committee and the Board in their sole
discretion) equal to the Annual Bonus that Executive would have been entitled to
receive for the year in which the Termination Date occurs (the “Termination
Year”) had Executive remained employed through the end of such year, which
amount, determined based on the Company’s actual performance for such year
relative to the performance goals applicable to Executive, shall be prorated for
the portion of the Termination Year in which Executive was employed by the
Company (the “Pro Rata Bonus”) and shall be payable in a lump sum at the same
time bonuses are paid to other senior executives under the Annual Bonus Plan,
but in no event later than March 15th of the year following the Termination
Year.

 

4. Waiver of Good Reason. During the Retention Period, no payments or benefits
(other than set forth in Sections 2 and 3 hereof, as applicable) shall be
payable to Executive under this Agreement or the Employment Agreement (including
Sections 4.1 and 4.2 of the Employment Agreement) upon Executive’s resignation
from employment for any reason, including without limitation for any reasons
which may constitute Good Reason pursuant to the terms of the Employment
Agreement or any other agreement, plan or policy pursuant to which Executive is
a party to or participates.

 

5. Bonus and Equity Award Treatment. Except as provided in Section 3 of this
Agreement, no additional payments or benefits shall be paid or provided to
Executive upon termination of Executive’s employment by the Company other than
for Cause during the Retention Period, and such termination shall be treated as
a termination by Executive other than for Good Reason under all agreements,
plans or policies of the Company and its affiliates, including all incentive,
equity and equity-based plans or award agreements; provided, however, that in
respect of any equity or equity-based awards, this provision shall be of no
effect on or after a Change in Control.



--------------------------------------------------------------------------------

6. No Effect. Except as set forth in this Agreement, this Agreement shall not
affect the respective rights and obligations of the Company and Executive set
forth in the Employment Agreement. Where there is a conflict between the terms
of the Employment Agreement and the terms of this Agreement, the terms of this
Agreement shall govern.

 

7. Amendment. The provisions of this Agreement may be amended and waived only
with the prior written consent of the Company and Executive.

 

8. Successors and Assigns. Except as otherwise provided herein, all covenants
and agreements contained in this Agreement shall bind and inure to the benefit
of and be enforceable by the Company and its respective successors and assigns.
Except as otherwise specifically provided herein, this Agreement, including the
obligations and benefits hereunder, may not be assigned to any party by
Executive.

 

9. Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of Missouri, without regard to conflicts
of laws principles thereof.

 

10.

Section 409A of the Code. The intent of the parties is that payments and
benefits under this Agreement and any other plans or arrangements in which
Executive participates (together, the “Arrangements”) comply with Section 409A
of the Code, to the extent subject thereto, and accordingly, to the maximum
extent permitted, the Arrangements shall be interpreted and administered to be
in compliance therewith. Notwithstanding anything contained therein to the
contrary, Executive shall not be considered to have terminated employment with
the Company for purposes of any payments under the Arrangements which are
subject to Section 409A of the Code until Executive has incurred a “separation
from service” from the Company within the meaning of Section 409A of the Code.
Each amount to be paid or benefit to be provided under this Agreement shall be
construed as a separate identified payment for purposes of Section 409A of the
Code. Without limiting the foregoing under any Arrangements, to the extent
required in order to avoid an accelerated or additional tax under Section 409A
of the Code, (a) amounts that would otherwise be payable and benefits that would
otherwise be provided pursuant to the Arrangements during the six-month period
immediately following an Executive’s separation from service shall instead be
paid on the first business day after the date that is six months following
Executive’s separation from service (or, if earlier, Executive’s date of death),
(b) no Change in Control shall be deemed to have occurred thereunder unless such
Change in Control constitutes a change in control event for purposes of
Section 409A of the Code and (c) references to a termination on account of
disability shall be deemed to refer to a “disability” for purposes of section
409A of the Code. To the extent required to avoid an accelerated or additional
tax under Section 409A of the Code, amounts reimbursable to Executive shall be
paid to Executive on or before the last day of the year following the year in
which the expense was incurred and the amount of expenses eligible for
reimbursement (and in kind benefits provided to Executive) during one year may
not affect amounts reimbursable or provided



--------------------------------------------------------------------------------

  in any subsequent year. The Company makes no representation that any or all of
the payments described in the Arrangements will be exempt from or comply with
Section 409A of the Code and makes no undertaking to preclude Section 409A of
the Code from applying to any such payment.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first above written.

 

EXPRESS SCRIPTS HOLDING COMPANY By:   /s/ Sara Wade Name:   Sara Wade Title:  
Senior Vice President & Chief Human Resources Officer

 

EXECUTIVE /s/ Edward Ignaczak Edward Ignaczak